DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection as there does not appear to be any support in the disclosure as originally filed for the step of applying the adhesive composition to a primate substrate at a temperature in the range from 0 to 60 oC.  It is noted that there is support in the original specification (see lines 18-22 of page 6) for curing the adhesive at a temperature in the range of from 0 to 60 oC.


Claim Rejections - 35 USC § 103
Claim 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Polykarpov et al. (US 2007/0116910) in view of Swanson (US 5,183,877).
	Polykarpov et al. is directed to a multilayer laminate used to make flexible packaging material (paragraph 0001).  The material may be used to make a retortable container that can withstand sterilization conditions (paragraph 0003-0006).  Suitable laminates contain a structure of that includes the sequence barrier layer/adhesive layer/sealable layer (paragraphs 0081-0084).  The barrier layer may be a metallic foil, metallized polymer film, or polymer film (paragraph 0052).  The sealable layer is generally a thermoplastic layer (paragraph 0062).  The adhesive layer may be composed of any material capable of adhering different layers to each other, including two part solventless polyurethane adhesives where one part comprises an isocyanate-functionalized polyurethane prepolymer and the second part comprises at least one active hydrogen-containing hardener capable of curing the prepolymer (paragraph 0059).  The flexible packaging material is assembled via lamination (paragraphs 0075-0076).
	Polykarpov et al. do not teach the use of the adhesive as recited in instant claim 1.
	Swanson is directed to a two part adhesive composition useful in bonding plastic and metals (column 1, lines 6-10).  Part A of the adhesive composition comprises a polyamine and Part B comprises a prepolymer of an isocyanate terminated polyurea (column 3, lines 15-21).  The polyamine of Part A is preferably the aminobenzoate terminated polytetramethylene glycol:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

4H8-, m = 1, and n ≈ 2 to 20.  Part A and Part B are mixed together in a stoichiometric index of about 0.70 to about 1.50 NCO:NH (column 5, lines 19-28).  The polyurea prepolymers may be modified with polyols (column 5, lines 38-42); one of ordinary skill in the art would expect a polyurea prepolymer modified with polyols to contain urethane linkages such that the resulting prepolymer would read on a polyurethane prepolymer.  The adhesive composition does not require a solvent (column 4, lines 44-50).  Using a polyurea or mixed polyurethane/urea prepolymer in place of polyurethane prepolymer results in outstanding adhesion, especially at elevated temperatures (column 2, lines 31-44).
	It would have been obvious to one of ordinary skill in the art to use the composition of Swanson as the adhesive of Polykarpov et al. because it would be expected to exhibit better adhesion under retort conditions than an adhesive based on a polyurethane prepolymer.  Moreover, one of ordinary skill in the art would have a reasonable expectation of success employing the adhesive of Swanson in the laminate of Polykarpov et al. since (a) Swanson explicitly states that the adhesive is suitable for metals and plastics and (b) Polykarpov et al. teach the suitability of employing two part solventless adhesives where one part comprises an isocyanate-functionalized prepolymer and the second part comprises at least one active hydrogen-containing hardener capable of curing the prepolymer.
	Regarding the limitation that the adhesive is applied at a temperature in the range of 0 to 60 oC, Polykarpov et al. teach heating the laminate after application of adhesive, for example to about 35-70 oC to cure the adhesive (paragraph 0078).  One of ordinary skill in the art would understand from this that the adhesive was applied at a temperature below about 35-70 oC such that it would require heating to arrive at the cure temperature range.  Furthermore, Swanson oF (column 5, lines 23-28).  Again, one of ordinary skill in the art would understand from this that the adhesive of Swanson is applied at ambient temperatures.
	Regarding claim 10, since this claim is directed to an article, the temperature at which the adhesive is applied represents a product-by-process limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, the burden is on the applicant to demonstrate that the temperature at which the adhesive is applied materially affects the product of claim 10.


Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
	The applicant argues that the adhesive of Swanson cannot be used as an adhesive composition in a laminating application for a flexible packaging because of its high-solids content and/or very high viscosity.  The applicant contrasts the instant adhesive applied at relatively lower temperatures (i.e. 0-60 oC) with that of Swanson which has to run to relatively higher temperatures - such as curing at ~100 oC.
	This is not persuasive for the following reasons.  First, the claims do not require any particular curing temperature.  Second, Swanson explicitly states that her adhesive may be cured at ambient temperatures (see column 5, lines 23-27).

	The applicant argues that Swanson claims several diamines, such as AB-PTMEG, while the instant invention does not require the use of diamines as chain extenders.  It is argued that these diamines result in very high viscosities requiring very high temperatures and/or solvent.  It is further argued that the diamines required in Swanson cannot be used in food contact applications.
	This is not persuasive for the following reasons.  First, it is noted that the isocyanate reactive component of the instant claims is a diamine.  Second, it is noted that AB-PTMEG, i.e. aminobenzoate terminated polytetramethyleneglycol (see column 2, lines 59-60) is a species of isocyanate reactive component i) in claim 1, i.e. the species wherein R and R' are both linear alkylenes compounds having 4 carbon atoms.  As such, rather than teaching away from using 

	The applicant argues that Swanson teaches polyurea in the isocyanate component of Examples 7-10 in contrast with the instant invention that does not claim any polyurea but rather isocyanate-terminated polyurethane prepolymers.
	This is not persuasive because instant claim 1 does not prohibit the use of a polyurea as the isocyanate component provided it has an isocyanate functionality of 2 to 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787